Judgment unanimously affirmed. Memorandum: The alleged instances of ineffective assistance of counsel cited by defendant involve trial strategy, and it appears from our review of the record that defendant received meaningful representation by his counsel at the trial and at the pretrial hearings (see, People v Lane, 60 NY2d 748; People v Baldi, 54 NY2d 137, 147; see also, Strickland v Washington, 466 US 668, reh denied — US —, 104 S Ct 3562). Moreover, the prosecutor’s failure to release Rosario material (People v Rosario, 9 NY2d 286, cert denied 368 US 866), as required under CPL 240.45, constituted harmless error since the police report in question was essentially duplicative of material already in defendant’s possession (see, People v Payne, 52 NY2d 743, 745). We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — burglary, second degree.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.